Citation Nr: 1012146	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-18 816	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with glaucoma.   

2.  There is an approximate balance of competent evidence on 
the question of whether the Veteran's current glaucoma is 
attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for glaucoma have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to 
this inquiry.

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
glaucoma.  He contends that he has glaucoma that was caused 
or aggravated by his active service.  The Veteran has 
glaucoma is both eyes.  He is completely blind in his left 
eye and legally blind in his right eye.

The Veteran's service treatment records do not reveal any 
treatment for or diagnosis of glaucoma or a related 
condition.  The Veteran did not report having eye problems 
on his entrance or separation examinations.  

In his Form 9, dated in June 2005, the Veteran stated that 
during his last military examination, he mentioned to the 
medical technician that his left eye was reddish.  The 
technician stated that it looked like the Veteran had 
contracted conjunctivitis.  The Veteran indicated he had 
episodes of "conjunctivitis" every six or seven months 
following service.

The Veteran submitted several lay statements from 
individuals who indicated that they noticed symptoms of the 
Veteran's glaucoma.  The Veteran's pastor stated that he 
first noticed redness in the Veteran's eyes in May 1976 at a 
post chapel service.  A friend stated that she attended the 
Veteran's retirement party in June 1976.  After the party at 
breakfast, this friend commented on the Veteran's "hangover 
eyes."  The Veteran stated that he did not drink and 
reported that an Air Force medic informed him it was "pink 
eye."

Another friend stated that he invited the Veteran to speak 
to young soldiers in April 1977.  He stated that the 
soldiers wondered how much the war had affected the Veteran 
as the Veteran's red eyes made it appear as if he had been 
drinking.  After the speech the Veteran informed them that 
he had pink eye that he could not get rid of.  He was 
invited back to speak in October 1977 and had clear eyes.  
The Veteran also told a friend he had pink eye in July 1976 
when they came and visited him.  He did not socialize much 
because he did not want to spread the condition to the 
visitor's children.

One of the Veteran's friends indicated that she invited the 
Veteran to speak at her church in May 1979.  The Veteran 
stated that he saw halos around lights and that his left eye 
hurt as if someone had punched him and was blood shot red.  
The Veteran indicated that he was not able to drive and 
would not be able to speak at the friend's church.

During a May 2008 hearing with a Decision Review Officer, 
the Veteran indicated that he knew he had an eye problem 
nine months after he separated from service.  A supervisor 
sent him to have his left eye checked after the Veteran 
complained of seeing a blank spot in his left eye.  He was 
treated at the Board of Health.  The Board of Health did not 
tell the Veteran to go to an eye doctor.  However, the 
Veteran went to an eye doctor and indicated that he was 
diagnosed with a severe case of glaucoma in his left eye.  
He was given a prescription and has taken eye drops for the 
problem since his first diagnosis.

The Veteran submitted private treatment records dated from 
June 1979 to October 2003.  The Veteran's first diagnosis 
appears in June 1979 when the Veteran underwent a surgical 
procedure.  The record stated the Veteran's diagnosis was 
subacute glaucoma, left eye.  That same month the Veteran 
reported a family history of glaucoma.  The Veteran has been 
regularly treated for this condition since his diagnosis and 
the records reflect that he was later diagnosed with 
glaucoma in his right eye as well.

A letter dated in October 1983 from Dr. J.H. recounts the 
Veteran's glaucoma treatment dating back to June 1979.  
During the Veteran's earlier treatment he had reduced vision 
in his left eye and complained of pain.  He was prescribed 
eye drops.  A letter from Dr. R.L. later in October 1983 
discusses Dr. J.H.'s letter and states that the Veteran was 
examined by Dr. R.L. in October 1983.  The Veteran reported 
that his father went blind from glaucoma and that a paternal 
aunt had mild glaucoma.  The Veteran reported losing some 
vision in his right eye over the last five years.  Dr. R.L. 
was of the impression that the Veteran had juvenile primary 
open angle glaucoma or late congenital glaucoma.  He stated 
that the Veteran's prognosis was poor unless the Veteran's 
eye pressures were markedly lowered and recommended some 
procedures for Dr. J.H. to consider.

The Veteran submitted numerous materials discussing 
glaucoma.  These materials included discussion of the risks 
of individuals with a family history of glaucoma and the 
need for these individuals to be tested early.  The 
materials also stated that early detection was key to 
treatment and prevention.

The Veteran was afforded a VA examination in May 2009.  The 
examiner reviewed the claims file.  The examiner listed the 
evidence which supported showing that the Veteran contracted 
glaucoma within a year of discharge including pharmacy 
receipts dated in 1977 which could have been glaucoma 
medications, but the medications were not prescribed by Dr. 
J.H. who first treated the Veteran in June 1979.  He stated 
that the Veteran may have received treatment from another 
doctor prior to Dr. J.H. but that the records were not 
available for review.

The examiner listed that the evidence contrary to supporting 
a showing of glaucoma within one year of the Veteran's 
service included a lack of treatment records prior to June 
1979.  The examiner also noted a lack of treatment in 
service and that the Veteran indicated he did not have eye 
trouble or significant medical or surgical history during 
his separation examination.  He also noted that the Veteran 
was diagnosed with juvenile primary open angle glaucoma or 
late congenital glaucoma which would indicate a pre-existing 
condition.  The examiner was of the opinion that the 
Veteran's glaucoma was less likely as not caused by or a 
result of military service.

In light of the evidence the Board finds that the Veteran is 
entitled to service connection for glaucoma.  While the VA 
examiner gave a well-reasoned opinion suggesting that the 
Veteran's condition pre-existed the Veteran's service, there 
is also a substantial amount of evidence, including a 
continuity of symptomolgy dating from service supporting the 
Veteran's contention.  The Board finds that the facts at 
issue are in equipoise and thus the Veteran should be given 
the benefit of the doubt.

The VA examiner relied heavily on the diagnosis of 
"juvenile" or "congenital" glaucoma to establish that the 
Veteran's condition likely preexisted his service.  However, 
a wartime Veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except for defects noted on the entrance examination.  This 
presumption is rebuttable by "clear and unmistakable 
evidence."  38 U.S.C.A. § 1111.  The term "clear and 
unmistakable evidence" requires a higher burden of proof 
than "at least as likely as not."  It is also a higher 
burden of proof than required to rebut the presumption of 
soundness for peacetime Veterans.  In peacetime cases, the 
presumption of soundness on entry may be rebutted where 
"evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment."  38 U.S.C.A. § 1132 (West 2002).  For a 
wartime Veteran, the presumption can only be rebutted by 
"clear and unmistakable evidence."  The regulation defines 
"clear and unmistakable evidence" as obvious or manifest 
evidence.  38 C.F.R. § 3.304(b).  It may include generally 
accepted medical principles as well as the facts of the 
case.  See Kent v. Nicholson, 20 Vet. App. 1, 4 (2006).  The 
"clear and unmistakable evidence" standard has been 
acknowledged by the Court to be an onerous one that requires 
an undebateable result.  See Stover v. Mansfield, 21 Vet. 
App. 485, 492 (2007); Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991); see 
also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999).

Here, the diagnosis of "juvenile" or "congenital" glaucoma 
is not sufficient to meet the clear and unmistakable burden.  
This diagnosis was made only once, by a doctor who treated 
the Veteran a single time.  Even in conjunction with the 
Veteran's statements regarding his family history of the 
disease, it is not sufficient to overcome the presumption of 
soundness.  There is no treatment, or indication of 
treatment for glaucoma prior to service and the Veteran's 
induction examination made no mention of glaucoma or other 
eye condition.  As such, the Veteran is presumed to have 
been in sound health upon his induction to the military.

The examiner also relied on a lack of treatment in service 
and prior to 1979 to establish a lack of symptoms during 
service and the presumptive period the year following 
service.  The Veteran indicates that he was told he had 
conjunctivitis when he complained of a red eye during his 
last examination in service.  There are no records of this 
complaint.  However, prior to his separation from service in 
May 1976 the Veteran's pastor also noted the redness in the 
Veteran's eyes.  This was noted again in June 1976 at the 
Veteran's retirement party and during a visit from a friend.  
The Veteran complained of pain in his eyes also.  Another 
friend stated that the Veteran had red eyes during a speech 
in April 1977 and the Veteran was unable to speak at a 
friend's church in May 1979 because of pain and seeing 
halos.  The examiner's statement does not take into account 
the Veteran's and other lay statements in the claims file.  
These statements discuss symptoms that are readily 
observable to the Veteran or others, such as pain, red eyes, 
and halos around lights; and thus the statements are 
credible as the individuals are competent to observe red 
eyes and the Veteran is competent to report pain and light 
halos.  These statements help to establish symptoms prior to 
the initial June 1979 diagnosis, even if there is no 
official record of treatment.  

The statements indicate that the Veteran's symptoms may have 
began during, or directly after service.  If there is no 
evidence of a chronic condition during service, or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  These statements, in 
addition to the Veteran's significant treatment history 
beginning in 1979, demonstrate a continuity of symptomolgy 
dating back to the Veteran's time of service sufficient to 
establish service connection.

While there is evidence that the Veteran's condition may be 
hereditary or predated service and that he did not seek any 
treatment during service or during the year immediately 
following service, there is also substantial lay evidence 
establishing symptoms during the Veteran's final month of 
service, immediately following service, and during the years 
after service, prior to the Veteran's diagnosis of glaucoma 
in 1979.  Additionally the Veteran is presumed to have been 
in sound condition upon entering service as no eye 
condition, hereditary or otherwise, was noted on his 
enlistment examination.  Finally, the Veteran's significant 
treatment history beginning in 1979 supports the lay 
statement accounts of early symptoms.  As such, the Veteran 
is entitled to the benefit of the doubt and service 
connection should be granted.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for glaucoma is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


